Title: Notes on Debates, 30 March 1787
From: Madison, James
To: 


Friday Mar. 30th. [1787]
Mr. Jay’s report in favor of the admission of Phineas Bond as British Consul for the middle States, was called for by Mr. Cadwallader. Mr. Madison said he was far from being satisfied of the propriety of the measure: he was a friend in general to a liberal policy & admitted that the U. S. were more in the wrong in the violation of the Treaty of Peace than G. B. But still the latter was not blameless. He thought however the question turned on different considerations. 1. The facility of the U. S. in granting privileges to G. B. without a Treaty of Commerce, instead of begetting a disposition to conclude such a Treaty had been found on trial to be made a reason agst. it. 2. The indignity of G. B. in neglecting to send a public minister to the U. S. notwithstanding the lapse of time since Mr. Adams’s arrival there, gave them no titles to favors in that line; and self-respect seemed to require that the U. S. should at least proceed with distrust & reserve.
Mr. Grayson thought as the Secretary had done that it would be good policy to admit Mr. Bond, and that it could not be decently & without offence refused after the admission of Mr. Temple.
Mr Clarke said he was at first puzzled how to vote, as he did not like the admission proposed on one hand, and on the other thought it not decent to refuse it after the admission of Mr. Temple. On reflecting however that Mr. Temple was admitted at a time when hopes were entertained of a Commercial Treaty which had since vanished—& that the question might be postponed generally without being negatived, he should accede to the idea of doing nothing on the subject.
Mr. Varnum animadverted on the obnoxious character of Mr. Bond, and conceived that alone a sufficient reason for not admitting him. The postponement was agreed to without any overt dissent except that of Mr. Grayson.
The delegates from N. Carolina communicated to Congress sundry papers Conspiring with the other proofs of discontent in the Western Country at the supposed surrender of the Misspi—and of hostile machinations agst. the Spaniards.
It was orderd that they should be referred to the Secry. of Foreign Affairs for his information. It was then moved that the papers relative to the same subjects from Virga., yesterday referred to a Committe should, after discharging the Commtee. be referred to the Office of Foreign Affrs. Mr. Clark proposed, to add “to report.” This was objected to by Mr. King, and brought on some general observations on the proceedings of Congs. in the Affair of the Mississippi. It was at length agreed that the reference sd. be made without an instruction to report. Mr. Pierce then observed that it had been hinted by Mr. Madison as proper to instruct the Secy. of F. Affrs. to lay before Congs. the State of his negociation with Mr. Guardoqui, and made a motion to that effect which was seconded by several at once.
Mr. King hoped Congs. would not be hurried into a decision on that point, observing that it was a very delicate one—that he did not altogether like it—and yet it was of such a nature that it might appear strange to negative it. He desired that it might at least lie over till monday.
Mr. Madison concurred in wishing the same, being persuaded, that the propriety of the motion was so clear, that nothing could produce dissent, unless it were forcing members into an unwilling decision.
The Motion was withdrawn, with notice that it would be renewed on Monday next.
